Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00977-CV
____________
 
ESEQUIEL RODRIGUEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, ET AL., Appellees
 

 
On Appeal from the 234th District
Court
Harris County, Texas
Trial Court Cause No. 2006-36626
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed October 11, 2006.  On December 21, 2006, the
Harris County District Clerk advised this court that appellant had not made
arrangements to pay for the clerk=s record.  Because appellant advised
us that he had filed an affidavit of indigence, the court ordered a partial
clerk=s record, containing the documents
relating to indigence.  This partial clerk=s record was filed on February 21,
2007.  It contained an order by the trial court, sustaining the contest to
appellant=s affidavit of indigence.  We reviewed  and upheld the trial court=s order.




On April
26, 2007, this court ordered appellant to provide proof to this court on or
before May 11, 2007, that appellant had made arrangements to pay for the record
in this case. In our order, the court notified appellant that failure to comply
with the court=s order would result in dismissal of the appeal.  Appellant filed a
motion to reconsider our order.  The motion was denied on July 5, 2007. 
Appellant has not complied with this court=s order.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices Yates, Edelman, and
Seymore.